                                                                                          FILED
                                                                                 2019 May-31 PM 01:50
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         WESTERN DIVISION

UNITED STATES OF AMERICA,                    }
                                             }
v.                                           }
                                             }
VINCENT TYRONE CURRY,                        }   Case No.: 7:18-cr-27-MHH-SGC
                                             }
         Defendant.                          }


                           MEMORANDUM OPINION

         On January 4, 2019, this Court issued an opinion in which it granted Mr.

Curry‘s motion to suppress evidence that law enforcement officers obtained in a

search of the vehicle that Mr. Curry was driving on the date of his arrest. (Doc.

31). The United States has asked the Court to revisit its decision because the

United States believes that the decision is flawed. (Doc. 37). The United States

asks the Court either to reconsider and deny Mr. Curry‘s motion to suppress or to

―clarify its rulings and, if necessary, order a supplementary evidentiary hearing and

supplemental briefing.‖     (Doc. 37, p. 1).      The Court grants the motion to

reconsider. In this opinion, the Court will try to explain more thoroughly exactly

what it did to prepare its first opinion, quote at length the evidence on which it

relied, and summarize the authority on which the Court‘s analysis of the evidence

rests.



                                         1
PROCEDURAL BACKGROUND
       Vincent Curry is charged in a one-count indictment as a felon in possession

of a firearm in violation of 18 U.S.C. § 922(g)(1). (Doc. 1). The magistrate judge

who conducted the suppression hearing in this case recommended that the Court

deny Mr. Curry‘s motion to suppress with respect to the impoundment and search

conducted by the Tuscaloosa Police Department. (Doc. 24). Mr. Curry objected to

the recommendation concerning the impoundment and search. (Doc. 29).1

       Mr. Curry organized his objections under three headings, arguing generally

that (1) the TPD‘s impoundment policy ―exceeds the scope of the municipal code

provision that the Government relies on as the impoundment policy‘s legal basis,‖

(2) the TPD‘s policy ―vests police officers with unchecked discretion on when to

impound,‖ and (3) the three Tuscaloosa law enforcement officers involved in the

arrest and inventory search ―did not follow their own policy in impounding and

inventorying the automobile.‖ (Doc. 29, p. 1).

       Within those general arguments, Mr. Curry submitted that the magistrate

judge improperly interpreted the relevant municipal ordinance (Doc. 29, pp. 3-4),

that the police department‘s impoundment policy was inconsistent with the

governing municipal ordinance (Doc. 29, pp. 4-6), that the impoundment policy ―is


1
 The magistrate judge recommended that the Court suppress other evidence. (Doc. 24, p. 13).
Mr. Curry did not object to that aspect of the recommendation. The Court accepted that portion
of the magistrate judge‘s recommendation (Doc. 31, p. 2), and the United States does not
challenge that aspect of the Court‘s decision.
                                              2
cloaked in ambiguities‖ (Doc. 29. p. 9, n.24), and that the arresting officers did not

follow the written policy because when the owner of the vehicle ―arrived on the

scene and asked if she could take possession of her car . . . Officers Pizana and

Kabiru falsely told this woman that their policy did not allow them to release the

vehicle to her, with Officer Kabiru—a Tuscaloosa police department training

officer who professed familiarity with [TPD] policies—telling her repeatedly that

their impoundment policy would not allow them to release her vehicle to her‖

(Doc. 29, p. 10). Mr. Curry cited body camera recordings in support of the last

argument. (Doc. 29, p. 10, n.27). Mr. Curry pointed out that the officers, in

bodycam footage, stated that they searched the vehicle because Mr. Curry had an

outstanding warrant, and they had the vehicle towed because ―that‘s policy.‖ (Doc.

29, p. 11).      Mr. Curry objected to the omission from the report and

recommendation of the following facts: a bystander ―told Officer Martin that Mr.

Curry owned the vehicle‖ he was operating, Officer Martin ―did not take steps‖ to

determine who owned the vehicle, and Officers Kabiru and Pizana each

inaccurately stated ―that it would have been against department policy to release

the car‖ to the woman who owned it. (Doc. 29, pp. 12-13).

      In its initial memorandum opinion, the Court sustained Mr. Curry‘s

objections.   The Court discussed the ambiguity in the relevant municipal

ordinance, the ambiguities that riddle the police department‘s                written


                                          3
impoundment policy, and the evidence omitted from the report and

recommendation that informs the Court‘s determination that the TPD follows an

unwritten impoundment policy when officers make an arrest incident to a traffic

stop. After discussing the precedent concerning the constitutional standards for

vehicle impoundments and inventories – discussion that the United States does not

challenge in its motion for reconsideration – the Court applied those standards to

the evidence and held that the United States did not satisfy ―its burden of showing

that the impoundment was reasonable or constitutionally permissible.‖ (Doc. 31,

p. 33). Accordingly, the Court suppressed the evidence ―obtained as a result of the

unreasonable and impermissible impoundment.‖ (Doc. 31, p. 33).

      The United States now asks the Court to reconsider its decision. (Doc. 37).

Mr. Curry opposes the motion to reconsider. (Doc. 39).

STANDARD OF REVIEW

      In its initial opinion, the Court set forth the legal standard for a district

court‘s review of a report and recommendation concerning a motion to suppress.

(Doc. 31, p. 3). The Court stated:

      A district court ―may accept, reject, or modify, in whole or in part, the
      findings or recommendations made by the magistrate judge.‖ 28
      U.S.C. § 636(b)(1)(C). ―The district judge must consider de novo any
      objection to the magistrate judge‘s recommendation.‖ FED. R. CRIM.
      P. 59(b)(3). A district judge reviews for ―plain error or manifest
      injustice‖ factual findings to which no party has objected. United
      States v. Slay, 714 F.2d 1093, 1095 (11th Cir. 1983).


                                         4
(Doc. 31, p. 3).2       As with Rule 53(b)(3) of the Federal Rules of Criminal

Procedure, 28 U.S.C. § 636(b)(1) states that a district judge must ―make a de novo

determination of those portions of the [magistrate judge‘s] report or specified

proposed findings or recommendations to which objection is made.‖ Although §

636(b)(1) ―does not require the [district] judge to review an issue de novo if no

objections are filed, it does not preclude further review by the district judge, sua

sponte or at the request of a party, under a de novo or any other standard.‖ Thomas

v. Arn, 474 U.S. 140, 154 (1985). That is because for dispositive motions, like

motions to suppress, ―the ultimate adjudicatory determination is reserved to the

district judge.‖ United States v. Raddatz, 447 U.S. 667, 675 (1980).

       In this case, the magistrate judge‘s report and recommendation contains a

thoughtful discussion of her findings. Given the scope of Mr. Curry‘s objections

and the presence in the record of the relevant municipal ordinance and TPD

impoundment policy and the bodycam video from the arresting officers, the Court

exercised its ―broad discretion‖ to study all of the evidence in the suppression

record. Raddatz, 447 U.S. at 680. As the United States Supreme Court explained

in Raddatz, a district court‘s obligation to ―‗make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which
2
  The Eleventh Circuit Court of Appeals has explained that ―[f]actual issues include ‗basic,
primary, or historical facts,‘ such as external events and credibility determinations.‖ Martin v.
Kemp, 760 F.2d 1244, 1247 (11th Cir. 1985) (quoting Townsend v. Sain, 372 U.S. 293, 309 n.6
(1963)).

                                               5
objection is made,‘‖ 447 U.S. at 673 (quoting 28 U.S.C. § 636(b)(1)) (emphasis in

Raddatz), requires a district judge to ―‗give fresh consideration to those issues to

which specific objection has been made by a party,‘‖ 447 U.S. at 675 (quoting

House Report No. 94-1609, p. 3 (1976)) (emphasis in Raddatz). The Court did just

that.

EVIDENTIARY RECORD

        The United States‘ motion to reconsider begins and ends with the

proposition that the undersigned rejected the magistrate judge‘s credibility findings

and substituted her own assessment of witness credibility without hearing from the

witnesses.3 That is incorrect. Based on its review of the evidentiary record, as

indicated in its memorandum opinion, the Court accepted the factual findings in

the report and recommendation, findings which appear to be based on bodycam

footage or on the testimony of the arresting officers.4 Accordingly, the Court

accepted – and still accepts – the following findings of fact:



3
  See (Doc. 37, p. 1) (―[T]his Court‘s conclusions are inconsistent with credibility determinations
made by the magistrate judge‖); (Doc. 37, p. 3) (―[T]his Court substituted its credibility
determination for that of the magistrate judge, something it cannot do without first independently
holding a hearing or, in the ‗rare case‘ sufficiently articulating a rationale for rejecting the
magistrate judge‘s determination.‖) (quoting United States v. Cofield, 272 F.3d 1303, 1305-06
(11th Cir. 2001)); (Doc. 37, p. 13) (―By rejecting the testimony of the three officers that they
followed the General Order, this Court effectively substituted its credibility determination for
that of the magistrate judge, something it could not do unless [] it reheard the officers‘
testimony.‖).
4
  The first section of the report and recommendation, labeled ―Findings of Fact,‖ does not
contain citations to the evidentiary record. (Doc. 24, pp. 2-4).
                                                6
 On the night of August 26, 2017, Officer Bobby Martin of the Tuscaloosa
  Police Department initiated a traffic stop after observing the defendant
  driving a vehicle with a cracked tail light on Third Avenue East. (Doc. 24,
  p. 1, ¶ 1).

 The defendant did not immediately pull over when Officer Martin turned on
  his lights and sirens, but eventually stopped in the parking area in front of a
  townhouse-style home located at the end of a cul de sac on 38th Place East.
  (Doc. 24, p. 2, ¶ 2).

 The residence where the defendant parked is one of several townhouses or
  apartments surrounding the end of the cul de sac. The parking area is a
  concrete pad extending from the street to the walkway in front of the
  residence. (Doc. 24, p. 2, ¶ 3).

 Officer Martin described the neighborhood where the arrest occurred as "not
  so safe" and agreed with characterizing it as a "high crime area." (Doc. 24,
  p. 2, ¶ 4).

 Once the defendant stopped the vehicle, Officer Martin approached the
  driver's side window and inquired why the defendant did not stop sooner; the
  defendant stated he did not hear the siren. (Doc. 24, p. 2, ¶ 5).

 The defendant stated his driver's license was not in the vehicle because it
  was at home; when Officer Martin inquired where that was, the defendant
  pointed at the townhome. The defendant provided Officer Martin with his
  social security number, which Officer Martin relayed to dispatchers over the
  radio. (Doc. 24, p. 2, ¶ 6).

 Dispatchers advised Officer Martin that the defendant had an active warrant
  for menacing. Officers Jennifer Pizana and Timothy Kabiru arrived on the
  scene. Officer Martin handcuffed the defendant and arrested him without
  incident. (Doc. 24, p. 2, ¶ 7).

 When asked whether he had any weapons on his person or in the vehicle, the
  defendant responded that he did not. The defendant was placed in the rear
  seat of Officer Pizana‘s cruiser. (Doc. 24, p. 3, ¶ 8).



                                      7
     Dispatchers also informed Officer Martin that the defendant was not the
      registered owner of the vehicle. The defendant asked the officers if he could
      give the vehicle‘s keys to a woman standing nearby. However, the woman to
      whom the defendant wanted to give the keys also was not the vehicle‘s
      registered owner. Officer Martin told the defendant the vehicle had to be
      towed. (Doc. 24, p. 3, ¶ 9).

     Officer Martin asked several people standing nearby if they knew the
      defendant or owned the vehicle. One of the individuals stated she knew the
      defendant as a friend. None of the bystanders claimed to own the vehicle.
      (Doc. 24, p. 3, ¶ 10).

     Officer Martin conducted an inventory search of the vehicle in preparation
      for towing and impoundment. During the inventory search, Officer Martin
      found a Cobra .380 pistol under the driver‘s seat. (Doc. 24, p. 3, ¶ 11)
      (footnote omitted).

     After the pistol was found, but before the tow truck arrived, the vehicle‘s
      registered owner arrived on the scene. Officers informed the owner the
      vehicle was being towed and that she could claim it at the impound lot.
      (Doc. 24, p. 3, ¶ 12).

       In discussing her conclusions of law, the magistrate judge reiterated a

number of her factual findings, stating:

     During the hearing, Officer Martin characterized the neighborhood where
      the arrest occurred as a ―high crime area.‖ No testimony was offered to
      contradict this characterization . . . (Doc. 24, p. 8)5;

5
   The Court respectfully disagrees with the magistrate judge‘s ultimate conclusion. The
magistrate judge held: ―No testimony was offered to contradict this characterization or cast
doubt on Officer Martin‘s judgment that leaving the vehicle unattended posed a risk of theft,
vandalism, or damage.‖ (Doc. 24, p. 8). The disagreement rests on evidence that the magistrate
judge omitted from her opinion. That evidence causes the Court to find that leaving the vehicle
unattended in an off-street parking place in front of the residence where the owner of the vehicle
lived did not ―pose[] a risk of theft, vandalism, or damage.‖ As the discussion below indicates,
the fact that the vehicle was not at risk of theft, vandalism, or damage would not have changed
Officer Martin‘s decision to impound the vehicle because TPD officers always impound vehicles
incident to a traffic stop when an occupant of the vehicle had an outstanding arrest warrant.
Officers impound the vehicle so that they may search it.
                                                8
    When Officer Martin initiated the traffic stop, the defendant did not
     immediately stop; instead, he continued to drive until parking in front of the
     townhouse. While the defendant indicated the townhouse was his residence,
     he did not have a driver‘s license with him. When officers asked whether
     any of the bystanders knew the defendant, one individual indicated that she
     knew him as a friend. For whatever it is worth, the arrest report listed a
     different address as the defendant's residence. Moreover, the registered
     owner was not on the scene, and it was unclear whether the registered owner
     knew the defendant had the vehicle or knew where the vehicle was located.
     (Doc. 24, pp. 8-9).

The Court accepted – and still accepts – those findings.

      As indicated in its initial memorandum opinion, the Court‘s decision rests on

the following bodycam evidence, evidence that is not cited in the report and

recommendation:

    When Officer Martin approached the vehicle [that Mr. Curry was driving],
     he asked Mr. Curry: ―You live here?‖ Mr. Curry replied: ―Yes, sir‖ and
     pointed to the duplex in front of the parking spot. (GX4, 1:30) – (Doc. 31, p.
     4);

    Officer Martin asked: ―Where is your ID at?‖ Mr. Curry responded: ―It‘s in
     the house,‖ and Mr. Curry again pointed to the duplex. (GX4, 5:31) – (Doc.
     31, p. 4);

    After he was handcuffed but before Officer Kabiru took Mr. Curry to the
     police car, Mr. Curry asked if he or the police officers could give the keys to
     the SUV to one of the female bystanders. (GX4, 10:55-10:57). Officer
     Martin replied that he had to tow the car. (GX4, 11:00) – (Doc. 31, p. 5);

    Officer Martin explained to one of the bystanders outside of Mr. Curry‟s
     house: ―[The SUV]‘s getting towed. It has to. Because it‘s an arrest out of
     the vehicle. I have no choice. I‘m required to do that. If there was a way I
     could help him out by not towing then I would but I can‘t.‖ (GX4, Part II,
     7:32-10:10) – (Doc. 31, p. 26);

                                         9
     [W]hen Officer Kabiru spoke to the SUV‘s owner at the scene of Mr.
      Curry‘s arrest, the following transpired:

       Car Owner: I‘ve got it registered in my name.

       Officer Kabiru: It‘s policy we‘re gonna have to tow it. It‘s just policy, yeah.

       Owner: He going to jail?

       Kabiru: Yeah.

       Owner: Okay.

       Kabiru: He‘s got some warrants with us. Yep. So I understand it‘s yours
       but that‘s just policy. (GX6, 17:53-18:05) – (Doc. 31, p. 27);6

     [W]hen Officer Kabiru called his superior officer to ask him to come to the
      stop, Officer Kabiru stated: ―The guy‘s got warrants for menacing so we
      want to search the vehicle.‖ (GX6, 10:18-10:25) – (Doc. 31, p. 28).

The United States does not acknowledge this testimony in its motion to reconsider.

      In addition, the Court‘s initial opinion rests on the following testimony from

the suppression hearing, none of which appears in the report and recommendation

or in the United States‘ motion to reconsider:

     Officer Martin on the significance of the area in which an individual is
      arrested vis-à-vis an officer‘s decision to impound:

       Q You mentioned earlier when you were talking to government‘s counsel that
       this was a not-so-safe area.

       A That‘s correct.

6
  During the suppression hearing, Officer Pizana acknowledged that she and Officer Kabiru told
the owner of the vehicle that she (the owner) could not have her vehicle because ―it‘s policy.‖
(Doc. 27, p. 73).
                                              10
      Q You agreed with her that it was a high crime area?

      A That‘s correct.

      Q Okay. But under the way I understood your understanding of the policy, that
      was a wordy sentence, under the way you explained the policy, it doesn‘t really
      matter what kind of area it is, does it, as far as the decision to tow?

      A That‘s correct.

      Q High crime or not, you would have always towed?

      A Yes, that‘s correct.

(Doc. 27, pp. 52-53).

    Officer Pizana on her routine practice in light of the permissive language in
     the TPD impoundment policy:

      Q And at one point that evening while you were on the scene the
      registered owner of the vehicle came up to you and Officer Kabiru,
      correct?

      A Kabiru, yes.

      Q Kabiru. And she was asking you and Officer Kabiru if she could have the
      car; is that correct?

      A I believe so. I don‘t recall.

      Q You don‘t dispute that she asked if she could take the car?

      A No, I didn‘t argue with her. I said she could pick it up at the lot if
      she was the registered owner, and our policy is that it states that we
      may give it to the registered owner, doesn‘t say we should or shall.

      […]

      Q     So she was interested in taking the car that evening?
                                            11
A Correct.

Q You heard Officer Kabiru say he had no reason to dispute that she was the
registered owner, correct?

A In the video, correct.

Q And you and Officer Kabiru told her it‘s policy, you can‘t have it, correct?

A Correct.

Q But earlier you referenced that your policy says that you, as a
police officer, may release the car –

A Which means we don‘t have to. The incident already happened
and we already had him under arrest and in the back of the patrol car,
so at that point we just tow the vehicle due to an arrest.

[…]

Q Well, were you following policy when you made that decision?

A Yes. It doesn‘t say that I need to give it to the registered owner.

Q What circumstance would you have given it to the registered owner?

A I can‘t speculate.

Q Is it a decision that you make on the scene based on circumstances?

A Every time I arrested, I tow the vehicle, if the person is driving the
vehicle.

Q Regardless of whether the registered owner is on the scene?

A Yes.

Q And you have been an officer for about three years?


                                       12
      A Yes.

      Q So every single time someone is arrested out of a car you tow the vehicle?

      A Yes.

(Doc. 27, pp. 72-74).

    Officer Pizana on TPD policy that officers must impound a vehicle when an
     individual in a vehicle is arrested on an outstanding warrant:

      Q But your statement indicates you believed he drove it to his home thinking
      the police were not going to tow it.

      A I wouldn‘t say I believed it, I just said he brought it thinking he was going to
      not get it towed. A lot of people at – think that if they hurry up and get home that
      the police aren‘t going to tow their vehicle if they have warrants.

      Q And your understanding of the policy that you followed as an officer are
      regardless of someone‘s home and they have a warrant, you tow the car?

      A They were in the vehicle at the time of the offense, yes, and then if
      they happen to have warrants, we have to tow the vehicle.

      Q You have to tow?

      A Whether they‘re home or not.

      Q Okay. So it didn‘t matter in your calculation of the situation that he was at
      home?

      A No.

(Doc. 27, p. 76).

    Officer Kabiru on the TPD ―policy‖ that caused the arresting officers to
     search the vehicle that Mr. Curry was driving because he had an outstanding
     arrest warrant:

      Q And then you all call Sergeant Windham to the scene, right?
                                              13
A Yes.

Q And he was your supervisor that evening?

A Yes.

Q And you tell him that you all have searched the car because Mr.
Curry had warrants; is that correct?

A That‘s policy, yes.

Q I would like to play the video starting at 10[:]10.

(Playing video)

Q I believe you say in the vehicle. And that is your voice talking to
the sergeant?

A Yes.

Q And you tell him that we searched the car; is that correct?

A That is what I said.

Q You didn‘t tell the officer that we have impounded the car; is that
correct?

A That‘s not what I said.

Q And you didn‘t tell the sergeant anything about we have impounded it
because we‘re concerned about the area the car is sitting in; is that correct?

A    That‘s not what I said.

Q    And you didn‘t say you inventoried the car related to the tow, correct?

A    I believe I said searched.

Q    Searched. And you said we searched it because he has a warrant.
                                      14
      A    Yes.

(Doc. 27, pp. 82-84).

    Officer Kabiru on his conversation with the tow truck driver regarding the
     officers‘ search of the vehicle that Mr. Curry was driving:

      Q Right there you‘re telling the tow truck driver that you searched the car,
      correct?

      A    That is what I said.

      Q    You didn‘t use the word inventory.

      A    No, I did not.

      Q You didn‘t say we‘re impounding the car for concern about the
      safety of it?

      A     No.

      Q     You say we‘re searching because he has warrants, correct?

      A     That is what I said.

      Q      And could there be any type of situation you would have not towed this
      truck in your understanding of the policy?

      A    No.

(Doc. 27, pp. 91-92).

      The United States provided a number of excerpts from the arresting officers‘

testimony in its motion to reconsider. (Doc. 37, pp. 10, 15-20). None of those

excerpts recount the testimony quoted above.



                                           15
STATUTORY CONSTRUCTION

    Tuscaloosa‘s Impoundment Ordinance

      In its initial memorandum opinion, the Court found that ―Tuscaloosa‘s

municipal ordinance regarding impoundments . . . is subject to two possible

interpretations.‖ (Doc. 31, p. 14). Tuscaloosa Municipal Ordinance 3327 § 1, 11-

19-91, Section 22-10, provides:

      Authority to impound. Whenever the director of transportation or any
      police officer of the city shall find upon any street of the city or upon
      any street within the police jurisdiction of the city any vehicle which
      he has reasonable cause to believe to be lost, stolen or abandoned; or
      any vehicle which is, or is likely to become, an obstruction on a street
      or to be without proper protection by reason of the person in charge or
      control thereof having been arrested; or any vehicle which has
      remained parked on any public street continuously for a longer time
      than twenty-four (24) hours; or any vehicle parked at a place, in a
      manner or for a length of time which is unlawful; or any vehicle
      which is found to contain contraband, he shall have authority to
      immediately remove such vehicle or cause the same to be removed
      and impounded at police headquarters or at any authorized location.
      If the vehicle is parked illegally in a fire lane, the fire chief or his duly
      authorized representative shall have such authority.

(Doc. 22-4, p. 1, Sec. 22-10(a)). The Court identified the standard for a court‘s

construction of a municipal ordinance and described the two possible constructions

of the ordinance. (Doc. 31, pp. 14-17). One construction permits impoundments

only from city streets. (Doc. 31, pp. 15-16). The other:

      does not limit impoundments to vehicles located on city streets, but
      this construction does limit the circumstances under which a police
      officer may impound a vehicle incident to arrest. Under this
      construction of Section 22-10(a), the police may impound a vehicle
                                           16
      incident to arrest only if the vehicle is, or is likely to become, an
      obstruction on a street or is or is likely to be without proper protection
      because of the arrest of the vehicle‘s operator.

(Doc. 31, p. 17).

      In its motion to reconsider, the United States does not challenge the Court‘s

finding that Section 22-10(a) is open to two possible constructions. The Court

does not believe it misinterpreted the ordinance.

    TPD‘s written impoundment policy

      In its memorandum opinion, the Court agreed with Mr. Curry‘s contention

that the TPD‘s written impoundment policy ―is cloaked in ambiguities.‖ (Doc. 29.

p. 9, n.24; Doc. 31, p. 19). The Court explained that the impoundment policy

expressly states that it applies ―where the driver/owner has been arrested from the

vehicle,‖ and the policy explains that ―[t]he purposes of inventorying vehicles

being towed to a private wrecker lot or placed on the city impound lot are to

protect the vehicle owner‘s property and to protect the police department and its

officers as well as local towing companies, from groundless claims.‖ (Doc. 22-2,

p. 1; Doc. 31, p. 7) (emphasis added). The department‘s written policy states that

an officer ―normally‖ should impound ―any vehicle whose owner/driver is arrested

from that vehicle.‖ (Doc. 22-2, p. 1). The TPD‘s written impoundment policy

diverges from Tuscaloosa‘s impoundment ordinance because impoundments under

the TPD‘s written policy are not limited to arrests from vehicles located on city

                                         17
streets or to arrests from vehicles that would be ―without proper protection‖

because of the arrest of the ―driver/owner‖ or ―owner/driver‖ (accepting either

potential construction of Section 22-10).7 Thus, the TPD‘s written impoundment

policy exceeds the scope of the authorizing municipal ordinance.

       In its memorandum opinion, based on its discussion on the constitutional

standard for vehicle impoundments and inventories, the Court reasoned that if the

TPD‘s written impoundment policy ―provided reasonable, standard criteria for

impoundments, and the Tuscaloosa Police Department ‗administered [the General

Order] in good faith‘ and not as a means to search for evidence of a crime, then the

General Order, though broader than the authorizing municipal ordinance, likely

would provide a basis for a constitutional impoundment.‖                     (Doc. 31, p. 18)

(quoting Colorado v. Bertine, 479 U.S. 367, 374 (1987)).                      In its motion to

reconsider, the United States does not take issue with that aspect of the Court‘s

analysis.



7
  The magistrate judge stated that the written TPD policy ―regarding impoundment where a
driver has been arrested from the vehicle seeks ‗to protect the vehicle owner's property and to
protect the police department and its officers as well as local towing companies, from groundless
claims.‘‖ (Doc. 24, p. 6) (citing Doc. 16-1, p. 1). The undersigned respectfully disagrees with
the magistrate judge‘s interpretation of the written policy. The written policy does not condition
an officer‘s decision to impound on protection of the vehicle owner‘s property or protection of
the TPD or local towing companies. Under the ―Purpose‖ section of the written policy, the
inventory that an officer makes after (s)he decides to impound a vehicle is designed to protect the
contents of the vehicle and the TPD and towing companies, but the decision to impound precedes
the inventory, and the decision to impound is governed by the directive that officers ―will
normally [] impound[]‖ a vehicle when the ―owner/driver is arrested from that vehicle.‖ (Doc.
16-1, p. 1).
                                                18
      The Court went on to hold that the TPD‘s written impoundment policy is ―so

ambiguous that it is open to multiple interpretations, leaving it a far cry from the

‗standard criteria‘ that insulate an impoundment policy from Fourth Amendment

analysis.‖ (Doc. 31, p. 18). In other words, the Court agreed with Mr. Curry‘s

assertion that the written policy ―is cloaked in ambiguities.‖ (Doc. 29. p. 9, n.24).

In its memorandum opinion, the Court explained that the ambiguity derives largely

from the policy‘s use of the term ―driver/owner‖ (or, in one instance,

―owner/driver‖). (Doc. 31, pp. 19-24). The United States strongly disagrees with

this finding and argues that the Court‘s analysis of the term ―driver/owner‖ violates

―well-established tenants of statutory interpretation,‖ leads ―to absurd results,‖ and

―is inconsistent with the testimony at the hearing.‖ (Doc. 37, pp. 5-11).

      In its memorandum opinion, the Court stated:

             ―Driver/Owner‖ may mean a driver who owns the vehicle (s)he
      is operating at the time of arrest, or the term may mean a driver or an
      owner.

             The ―‗meaning of [municipal policy] language, plain or not,
      depends on context,‘‖ and context may negate one of two possible
      interpretations of a term. Brown v. Gardner, 513 U.S. 115, 118
      (1994) (quoting King v. St. Vincent’s Hosp., 502 U.S. 215, 221
      (1991)). ―[T]here is a presumption that a given term is used to mean
      the same thing throughout a statute.‖ Brown, 513 U.S. at 118. A
      court should give an ordinance or a municipal policy its most sensible
      reading. United States v. Hayes, 555 U.S. 415, 426 (2009).

(Doc. 31, pp. 20-21). The Court recognized that Officer Martin testified that he

understands ―driver/owner‖ to mean ―driver or owner‖ but found that the TPD‘s
                                         19
written impoundment policy ―does not make sense if ‗driver/owner‘ means driver

or owner.‖ (Doc. 31, p. 21) (citing Doc. 27, p. 16) (emphasis in Doc. 31).

       The United States argues that the Court ―gave no weight to the plain and

commonly understood meaning of the use of a ‗/‘ between two words‖ and cited

the Eleventh Circuit Court of Appeals‘ statement in Knous v. United States that:

―Courts have repeatedly recognized that a slash, solidus, or virgule is used to

separate alternatives.‖ (Doc. 37, pp. 6-7) (quoting Knous v. United States, 683

Fed. Appx. 859, 864 (11th Cir. 2017)). The United States continues: ―As a

general matter then, the Court was required to read ‗driver/owner‘ as driver or

owner.‖ (Doc. 37, p. 7). The Court disagrees.

       As noted above, consistent with the Eleventh Circuit‘s observation in Knous

and consistent with Officer Martin‘s testimony regarding his understanding of the

term ―driver/owner,‖ the Court began its analysis by working from the proposition

that ―driver/owner‖ means driver or owner.8 The Court explained that reading




8
  To be clear, Officer Martin‘s testimony regarding his understanding of the TPD is just that and
nothing more. Interpretation of the policy is a question of law for the Court. Indeed, during the
suppression hearing, counsel for the United States repeatedly objected to cross-examination of
Officer Martin concerning the actual meaning of the provisions of the TPD policy, arguing that
he was not qualified to interpret the policy. See (Doc. 27, p. 34) (―Your Honor, I'm not sure that
this witness as a patrol officer can define what Tuscaloosa Police Department meant by
normally. I think he said what he understands the policy to be, but I don't think that he‘s
necessarily in a position to define what he meant by the word normal.‖); Doc. 27, p. 35 (―This is
a patrol officer who is simply saying, this is what he understands the policy to be, what he
typically does. Mr. Gibson is asking him to interpret it legally and why it might have been
written the way it was written.‖).
                                               20
―driver/owner‖ as ―driver or owner‖ consistently throughout the TPD policy

produced nonsense.

       For example, section 2.1.1.1 of the General Order states: ―If the
       driver/owner is arrested from the vehicle and there is no evidentiary
       nature involved and no co-owner (including spouse) or other approved
       party is present to release vehicle to, the vehicle will be towed . . .‖
       (Doc. 22-2, p.1). There are many instances in which a vehicle owner
       is a passenger in her vehicle while someone else drives the vehicle.
       For example, during a road trip, a vehicle owner and her child or
       friend may take turns driving. In this scenario, under 2.1.1.1, if
       ―driver/owner‖ means driver or owner, then if the police arrest the
       driver who is not the owner, the police may not release the vehicle to
       the owner/passenger because (1) the driver has been arrested, and (2)
       there is no ―co-owner‖ or ―other approved party‖ present to take
       custody of the vehicle, so (3) ―the vehicle will be towed.‖9 The Policy
       section‘s presumption in favor of towing makes no sense in this
       scenario; there is no reason to tow the vehicle if the owner is present
       and may take custody of the vehicle.10

(Doc. 31, pp. 21-22).

       The United States contends that the Court‘s reading ―leads to absurd results‖

(Doc. 37, p. 7) and argues that in the Court‘s hypothetical, the owner could take

possession of the vehicle, following the driver‘s arrest because ―a ‗co-owner‘ is

9
  Officer Martin testified that only a legal spouse or co-owner may be ―an approved party,‖ but
that makes the term ―approved party‖ redundant of the term ―co-owner‖ in Section 2.1.1.1.
Section 2.1.1.1 expressly refers separately to a ―co-owner‖ and to ―other approved party,‖
presumably meaning someone other than the co-owner or spouse of the primary owner may be
an ―other approved party.‖
10
   In this scenario, there would be no basis for towing under Section 22.10(a) because there
would be no risk that the vehicle would become an obstruction on a street or that the vehicle
would be without proper protection because of the arrest of the vehicle‘s operator. That is
precisely why the police officers in this case were not authorized under Section 22.10(a) to
impound the vehicle that Mr. Curry was driving when the owner of the vehicle asked the police
to release the vehicle to her.


                                              21
necessarily also an ‗owner‘‖ (Doc. 37, p. 6). The United States‘ argument is

contrary to the testimony at the suppression hearing. Officer Pizana testified:

―Every time I arrested, I tow the vehicle, if the person [arrested] is driving the

vehicle [regardless of whether the registered owner is on the scene].‖ (Doc. 27, p.

74). The argument also is inconsistent with a settled proposition of statutory

construction: ―A word or phrase is presumed to bear the same meaning throughout

a text; a material variation in terms suggests a variation in meaning.‖ Antonin

Scalia & Bryan A. Garner, READING LAW: THE INTERPRETATION OF LEGAL TEXTS

170 (West 2012). ―[W]here [a] document has used one term in one place, and a

materially different term in another, the presumption is that the different term

denotes a different idea.‖ Scalia & Garner, at 170; see also Russello v. United

States, 464 U.S. 16, 23 (1983); In re Failla, 838 F.3d 1170, 1176-77 (11th Cir.

2016) (applying the presumption of consistent usage). In Black‘s Law Dictionary,

―owner‖ is defined as ―one who has the right to possess, use, and convey

something; a person in whom one or more interests are vested.‖ Owner, BLACK'S

LAW DICTIONARY 1137 (8th ed. 2004). ―[C]o-owner‖ is defined as ―[a] person

who is in concurrent ownership, possession, and enjoyment of property with one or

more others.‖ Co-owner, BLACK'S LAW DICTIONARY 359.11

11
   To avoid redundancy, the Court will not repeat here other ambiguities that the Court identified
in the TPD policy or the ways in which officer testimony concerning the officers‘ understanding
of the TPD policy were inconsistent with the written policy. (See Doc. 31, pp. 18-30).

                                               22
       The United States fairly points out ways in which the TPD potentially

produces nonsensical scenarios if ―driver/owner‖ means ―a driver who owns a

vehicle.‖ (Doc. 31, pp. 8-9).12 But the argument merely drives home the Court‘s

point: ambiguity is ―firmly entrenched‖ in the TPD‘s written impoundment policy

(i.e. the General Order), and the ambiguity ―leave[s] Tuscaloosa police officers

with no meaningful guidance regarding the decision to impound.‖ (Doc. 31, pp.

23, 25). Ultimately, these pervasive ambiguities are insignificant because ―the

record demonstrates that when Tuscaloosa police officers arrest an individual from

a vehicle, officers typically adhere to an unwritten but generally understood

department policy that impoundment is mandatory incident to arrest, regardless of

the circumstances surrounding the arrest.‖ (Doc. 31, p. 25).

TPD’S UNWRITTEN IMPOUNDMENT POLICY

       The United States argues that the Court erred in finding that the TPD‘s

written policy is ambiguous and confusing because ―the testimony at the

[suppression] hearing [] showed that the [written] policy [is] not confusing to those

responsible for implementing it.‖ (Doc. 37, p. 9). Not so. The testimony at the

suppression hearing demonstrated that the TPD‘s unwritten impoundment policy is

not confusing to the officers who implement it because that unwritten policy is


12
   The Court found that the TPD‘s impoundment policy is confusing under either possible
construction of the term ―driver/owner,‖ a point the United States overlooks in its motion to
reconsider. (Doc. 31, p. 23).
                                             23
clear as a bell: if a driver is ―in the vehicle at the time of the [traffic] offense, yes,

and then if they happen to have [outstanding] warrants, we have to tow the

vehicle.‖ (Doc. 27, p. 76). As the Court found in its memorandum opinion, the

record demonstrates that officers adhere to that unwritten policy. (Doc. 31, p. 25).

And the ―policy‖ (the officers‘ word, not the Court‘s) is that officers ―search‖ a

vehicle whenever a person is arrested during a traffic stop because of outstanding

warrants. (Doc. 27, pp. 82-84).

      The simple contours of the unwritten ―always tow‖ policy are plain in the

statements of the arresting officers. As Officer Kabiru told his superior officer at

the scene of the arrest: ―The guy‘s got warrants for menacing so we want to search

the vehicle.‖ (GX6, 10:18-10:25). As Officer Kabiru admitted at the suppression

hearing, because Mr. Curry had an outstanding warrant, it made absolutely no

difference that the owner of the vehicle that Mr. Curry was driving was available to

take possession of the vehicle parked outside of her residence:

      Q      You say we‘re searching because he has warrants, correct?

      A      That is what I said.

      Q       And could there be any type of situation you would have not towed this
      truck in your understanding of the policy?

      A     No.

(Doc. 27, p. 92). As Officer Pizana testified, if an individual in a vehicle at the

time of a traffic stop had an outstanding arrest warrant, even if the individual
                                           24
stopped his vehicle at his home, the police would tow the vehicle under TPD

policy:

       Q      And your understanding of the policy that you followed as an officer are
       regardless of someone‘s home and they have a warrant, you tow the car?

       A     They were in the vehicle at the time of the offense, yes, and then
       if they happen to have warrants, we have to tow the vehicle.

       Q      You have to tow?

       A      Whether they‘re home or not.

       Q Okay. So it didn‘t matter in your calculation of the situation that he was
       at home?

       A     No.

(Doc. 27, p. 76). Although Officer Martin testified that the neighborhood in which

Mr. Curry was arrested was a high crime area (Doc, 27, p. 19), he also

acknowledged on cross-examination that the character of the area in which the

arrest took place had nothing to do with the decision to impound:

       Q      High crime or not, you would have always towed?

       A     Yes, that‘s correct.

(Doc. 27, p. 53).13



13
   Although the Court did not provide in its initial memorandum opinion the lengthy verbatim
quotes that it has incorporated into this opinion, in its initial opinion, the Court cited and
discussed all of the evidence that is quoted in this opinion. The United States‘ assertion that the
Court provided no basis for drawing inferences different from those drawn by the magistrate
judge (Doc. 37, p. 13) is misplaced.


                                                25
       The Court credited Officer Martin‘s testimony regarding crime in the

neighborhood in which Mr. Curry was arrested, but the Court also credited Officer

Martin‘s testimony that the incidence of crime in the neighborhood made no

difference in the decision to tow. By Officer Martin‘s admission and consistent

with the ―policy‖ to which Officers Kabiru and Pizana testified, the officers would

have towed the vehicle that Mr. Curry was driving regardless of the incidence of

crime in the neighborhood in which Mr. Curry parked the vehicle.14

       According to the officers‘ testimony, a single word in the ―Release‖ section

of the TPD‘s written impoundment policy paves the way for the TPD‘s ―always




So is the United States‘ reliance on the passages of Officer Martin‘s testimony that the United
States features prominently in its motion to reconsider. It is true that in response to hypothetical
questions, Officer Martin testified that under the TPD‘s written policy, there could be instances
in which he might release a vehicle when the driver of the vehicle is arrested during a traffic
stop. (Doc. 37, pp. 15-18). But the facts are these. Officer Martin has never released a vehicle
incident to an arrest from a vehicle. (Doc. 27, pp. 27, 38). Officer Martin testified,
hypothetically, that under the TPD‘s written policy, he could release a vehicle ―if the owner is on
the scene and the driver is not the owner. If the owner is on the scene, then they can take
custody of the vehicle.‖ (Doc. 37, p. 15, citing Doc. 27, pp. 28-29). But the owner of the vehicle
that Mr. Curry was driving did appear on the scene, and the officers refused her request for
release of the vehicle, even though the officers had searched the vehicle, and Mr. Curry was
under arrest in a police car. Officer Kabiru told the owner that he could not release the SUV to
her because Mr. Curry had arrest warrants, and it was ―policy‖ to impound the car. The
consistent testimony about what TPD officers actually do under TPD‘s unwritten ―policy,‖ as
opposed to what the officers theoretically could do under the TPD written policy, is unequivocal:
if an individual has warrants, under TPD ―policy,‖ officers impound the vehicle and search the
vehicle incident to the impoundment. None of the officers who testified identified a single
instance in which the officer actually had released a vehicle from which an occupant was
arrested on an outstanding warrant.
14
   Again, as the Court noted in its memorandum opinion, the vehicle did not have evidentiary
value because the officers had the vehicle towed to a private impoundment lot rather than the
city‘s impoundment lot. (Doc. 31, p. 24, n.16) (citing Doc. 22-2, Section 2.1.3).
                                                26
tow‖ policy. That word is ―may.‖ (Doc. 22-2, p. 2). Officer Pizana explained her

understanding of the written policy this way:

      Q      But earlier you referenced that your policy says that you, as a
      police officer, may release the car –

      A      Which means we don‘t have to. The incident already happened
      and we already had him under arrest and in the back of the patrol car,
      so at that point we just tow the vehicle due to an arrest.

      […]

      Q     Well, were you following policy when you made that decision?

      A     Yes. It doesn‘t say that I need to give it to the registered owner.

      Q     What circumstance would you have given it to the registered owner?

      A     I can‘t speculate.

      Q     Is it a decision that you make on the scene based on circumstances?

      A Every time I arrested, I tow the vehicle, if the person is driving
      the vehicle.

      Q     Regardless of whether the registered owner is on the scene?

      A     Yes.

      Q     And you have been an officer for about three years?

      A     Yes.

      Q     So every single time someone is arrested out of a car you tow the vehicle?

      A     Yes.




                                               27
(Doc. 27, pp. 73-74). Likewise, Officer Martin testified that the written policy‘s

exception to the general presumption in favor of towing is permissive, using the

word ―may.‖ (Doc. 27, p. 64). Officer Martin could not recall a single instance in

three years and hundreds of traffic stops in which he had opted to release a vehicle

to a co-owner or an approved party. (Doc. 27, pp. 27, 38).

      Because the word ―may‖ in the ―Release‖ provision in the TPD written

policy means officers ―don‘t have to‖ release a vehicle under any circumstances,

and because the written impoundment policy provides no guidance as to when an

officer should release a vehicle (to comply with Tuscaloosa‘s impoundment

ordinance and the constitutional underpinnings of warrantless impoundments and

inventories), officers understand that the word ―may‖ gives them permission to

always impound when they make an arrest. TPD officers also understand that

under TPD ―policy,‖ they must tow when they make an arrest during a traffic stop.

As the Court explained in its memorandum opinion: ―Although Officer Martin

understands that the General Order allows him to release a vehicle to the vehicle‘s

owner if the owner is not arrested, he also understands that department policy

requires that he always impound a vehicle from which an individual is arrested.‖

(Doc. 31, pp. 25-26). Officer Martin‘s statement to bystanders at the residence

where Mr. Curry parked reflects his (Officer Martin‘s) understanding that because




                                        28
he arrested Mr. Curry, under the TPD‘s ―always tow‖ policy, he had no discretion;

he had to tow the SUV:

      [The SUV]‘s getting towed. It has to. Because it‘s an arrest out of the
      vehicle. I have no choice. I‘m required to do that. If there was a way I
      could help him out by not towing then I would but I can‘t.

(Doc. 31, p. 26) (quoting GX4, Part II, 7:32-10:10). Similarly, at the risk of

redundancy, Officer Kabiru‘s statement to the owner of the vehicle confirms the

TPD ―policy‖: ―It‘s policy we‘re gonna have to tow it. It‘s just policy, yeah . . .

He‘s got some warrants with us. Yep. So I understand it‘s yours but that‘s just

policy.‖ See pp. 9-15, above.15


15
  Mr. Curry‘s objection to the magistrate judge‘s findings assumes that under the TPD‘s written
impoundment policy, there must be instances in which an officer must release a vehicle. Thus,
Mr. Curry argued that the arresting officers ―did not follow their own policy in impounding and
inventorying the automobile‖ (Doc. 29, p. 1) because when the owner of the vehicle ―arrived on
the scene and asked if she could take possession of her car . . . Officers Pizana and Kabiru falsely
told this woman that their policy did not allow them to release the vehicle to her, with Officer
Kabiru—a Tuscaloosa police department training officer who professed familiarity with [TPD]
policies—telling her repeatedly that their impoundment policy would not allow them to release
her vehicle to her‖ (Doc. 29, p. 10). Proceeding from the same assumption, in its initial
memorandum opinion, the Court stated: ―the record in this case demonstrates that members of
the Tuscaloosa Police Department do not follow the General Order but instead adhere to an
unwritten policy that officers must tow a vehicle whenever an arrest is made from the vehicle, no
matter the circumstances surrounding the arrest.‖ (Doc. 31, pp. 18-19). The assumption
underlying Mr. Curry‘s argument and the Court‘s statement rests on the applicable legal standard
that requires impoundments to serve a community caretaking function. The TPD‘s unwritten
―always tow‖ policy eschews the community caretaking limitation on impoundments for a
broader purpose, namely criminal investigation.

To be fair, because the arresting officers understand that the word ―may‖ in the TPD‘s written
policy means they never have to release a vehicle and because the officers also understand that
under department ―policy,‖ they must always impound when they make an arrest on an
outstanding warrant, the officers did not falsely tell the vehicle owner that their impoundment
policy would not allow them to release the vehicle. Insofar as TPD officers understand that the
word ―may‖ in the Release section of the General Order means that they never have to release a
                                                29
       The United States challenges the Court‘s finding that the TPD follows an

unwritten ―always tow‖ policy. The United States argues that no officer testified

about an unwritten policy. (Doc. 37, p. 14). True; no witness characterized the

―always tow‖ practice as an ―unwritten policy.‖ The Court concluded that the

TPD has an unwritten ―always tow‖ policy because (1) the TPD‘s written policy

does not state that officers should always tow when, during a traffic stop, an

individual is arrested on an outstanding warrant, but (2) three TPD police officers

provided consistent, uncontradicted testimony that TPD ―policy‖ requires them to

impound every time there is an arrest on an outstanding warrant during a traffic

stop, and (3) the TPD‘s written policy does not state that officers should always

tow when, during a traffic stop, an individual is arrested (for any reason), but (4)

three TPD police officers repeatedly stated that TPD ―policy‖ – again, the

officers‘ word, not the Court‘s – requires them to impound every time there is an

arrest during a traffic stop. That, in the Court‘s view, is uncontroverted evidence

of an unwritten ―always tow‖ policy.               The Court‘s addition of the adjective

―unwritten‖ to the officers‘ sworn testimony of a ―policy‖ is not embellishment; it

is fact.    The United States‘ criticism of the Court‘s use of the adjective is

unpersuasive and has no impact on the Court‘s analysis. The Court found:

vehicle, the Court withdraws its statement that officers do not follow the General Order. (Doc.
31, pp. 18-19). As the Court has tried to make clear in this opinion, TPD officers faithfully
follow the TPD‘s ―always tow‖ policy. The officers are not the problem; the unconstitutional
―always tow‖ policy is the problem.

                                              30
       The ambiguity in the General Order occasionally may produce
       inconsistent approaches to an officer‘s decision to impound, but the
       record indicates that with minor exceptions, officers in the Tuscaloosa
       Police Department follow the unwritten department policy that
       officers always must impound a vehicle incident to arrest, regardless
       of the circumstances surrounding the arrest.

(Doc. 31, p. 27).16 Nothing in the motion to reconsider changes the Court‘s

conclusion.

DISCUSSION

       In its motion to reconsider, the United States does not challenge the Court‘s

description of the impoundment exception to the Fourth Amendment‘s warrant

requirement. The Court will not repeat its discussion of the applicable law here but

will summarize the findings that it made in its initial opinion based on the

application of that precedent to the evidence in this case.

       First, the United States had to prove that the search of the SUV that Mr.

Curry was driving at the time of his arrest falls within the scope of one of the

recognized exceptions to the Fourth Amendment‘s warrant requirement. United

States v. Harris, 526 F.3d 1334, 1338 (11th Cir. 2008); United States v. Holloway,


16
   In its initial opinion, the Court acknowledged that Officer Kabiru identified one instance in
which he did not tow a vehicle after arresting the driver of the vehicle, but the Court also pointed
out that when the owner of the vehicle that Mr. Curry was operating asked Officer Kabiru to
please leave the vehicle with her at her house, Officer Kabiru stated: ―It‘s policy we‘re gonna
have to tow it. It‘s just policy, yeah . . . He‘s got some warrants with us. Yep. So I understand
it‘s yours but that‘s just policy.‖ (Doc. 31, p. 27) (quoting GX6, 17:53-18:05). The record does
not indicate the circumstances surrounding the one instance in which Officer Kabiru did not
impound a vehicle from which an individual was arrested, but Officer Kabiru‘s statements at the
scene of Mr. Curry‘s arrest are crystal clear.
                                                31
290 F.3d 1331, 1337 (11th Cir. 2002). Second, for the United States to carry its

burden, the United States had to prove that the officers who searched the SUV

―possessed the authority to impound the vehicle.‖ United States v. Vladeff, 630

Fed. Appx. 998, 1000 (11th Cir. 2015) (citing United States v. Williams, 936 F.2d

1243, 1248 (11th Cir. 1991)). Third, the United States did not carry its burden

because, as Mr. Curry argued, the evidence established that the TPD‘s ―[always

tow] policy greatly exceeds the authority extended to officers under the governing

municipal ordinance, Section 22.10(a).‖ (Doc. 31, p. 28).

       Under the two plausible constructions of Section 22.10(a), Tuscaloosa‘s

municipal ordinance authorizes impoundment either when a vehicle is located on a

city street or when a vehicle either is or is likely to become an obstruction or ―is

likely to be without proper protection because of the arrest of the vehicle‘s

operator.‖ (Doc. 31, pp. 15-17). As the uncontradicted evidence demonstrates,

when making an arrest incident to a traffic stop, under the TPD‘s unwritten

impoundment policy, if the arrest is pursuant to an outstanding warrant, TPD

officers must impound a vehicle and search the vehicle even if the vehicle is not

located on a city street and the vehicle has proper protection, as when the vehicle is

parked at the home of the vehicle‘s owner or when the owner of the vehicle is

present to take possession of the vehicle. As Officer Pizana explained, ―[a] lot of

people at – think that if they hurry up and get home that the police aren‘t going to tow their


                                             32
vehicle if they have warrants,‖ but that is wishful thinking in Tuscaloosa because under TPD

policy, if an individual is ―in the vehicle at the time of the offense, yes, and then if they

happen to have warrants, we have to tow the vehicle.‖ (Doc. 27, p. 76).

       TPD‘s ―always tow‖ policy not only exceeds the authority conveyed under

Tuscaloosa‘s impoundment ordinance; the policy also runs afoul of the

constitutional limits on the impoundment exception for warrantless searches.

Because TPD officers do not limit impoundments to situations in which a vehicle

is a hazard on a street or impoundment is necessary to ―secur[e] or protect[] the car

and its contents,‖ TPD‘s ―always tow‖ incident to arrest policy is not ―tailored to

the community-caretaking functions which, per Opperman, provide the foundation

for impoundment.‖ South Dakota v. Opperman, 428 U.S. 364, 373 (1976); (Doc.

31, p. 28); see also Bertine, 479 U.S. at 372-73.

       Finally, because the TPD does not administer its written impoundment

policy in good faith but instead follows an unwritten ―policy‖ that requires towing

and searching whenever an individual is arrested from a vehicle on an outstanding

arrest warrant, ―the ‗always impound‘ policy is but [] thinly veiled pretext for

criminal investigation‖ that violates the prohibition on the use of impoundment as

―‗a purposeful and general means of discovering evidence of a crime.‘‖ United

States v. Khoury, 901 F.2d 948, 958 (11th Cir. 1990) (quoting Florida v. Wells,

495 U.S. 1, 4 (1990)); (Doc. 31, p. 28). In Officer Kabiru‘s words, the officers


                                             33
wanted to search the vehicle that Mr. Curry was operating because Mr. Curry had

warrants. (GX6, 10:18-10:25). The investigative purpose of the TPD‘s unwritten

―policy‖ is unmistakable.

      In every appellate decision that this Court located concerning policies akin

to the TPD‘s ―always tow‖ policy, the court of appeals held that the impoundment

practice or policy violated the Fourth Amendment because the practice/policy was

unreasonable in that it was not sufficiently related to caretaking of public streets or

the vehicle itself. (Doc. 31, pp. 29-33). In its motion to reconsider, the United

States identified no opinion in which a circuit court of appeals or a district court

held that an ―always tow‖ policy is constitutional.

      Per Bertine, police regulations that establish the standard criteria for

impoundment must be reasonable. 479 U.S. at 374; see also United States v.

Sanders, 796 F.3d 1241, 1248 (10th Cir. 2015) (―impoundment of a vehicle located

on private property that is neither obstructing traffic nor an imminent threat to

public safety is constitutional only if justified by both a standardized policy and a

reasonable, non-pretextual community-caretaking rationale.‖). The TPD‘s ―always

tow‖ policy is not reasonable because the policy is not tethered to a community-

caretaking rationale.    The ―always tow‖ policy ―‗is an open invitation for

pretextual searches justified as inventories.‘‖ Sammons v. Taylor, 967 F.2d 1533,




                                          34
1542 (11th Cir. 1992) (quoting United States v. Maher, 724 F. Supp. 1348, 1356

(D.Wyo. 1989), rev’d on other grounds, 919 F.2d 1482 (10th Cir. 1990)).

      The impoundment in this case took place in a high crime area, but by Officer

Martin‘s admission, the character of the area was irrelevant to the decision to

impound. As Officer Martin acknowledged, high crime area or not, he always

would have towed the vehicle that Mr. Curry was driving.          Officer Kabiru

confirmed that there was no set of circumstances in which he would not have

towed the vehicle based on his understanding of department policy. In Officer

Kabiru‘s words, the officers searched the vehicle because Mr. Curry had an

outstanding arrest warrant. The officers were looking for evidence of criminal

activity. The TPD‘s ―always search‖ policy is unreasonable; the officers did not

impound the vehicle that Mr. Curry was driving because of a community

caretaking concern. The ultimate evidence of bad faith stems from the officers‘

refusal to allow the vehicle owner to take possession of her vehicle – a vehicle

parked at her residence – even after the officers searched the vehicle and removed

from it the inculpatory evidence that they found. The Court maintains its initial

finding:   the impoundment in this case was an unconstitutional means to

investigate possible criminal activity.    The impoundment was pursuant to an

unreasonable ―always tow‖ policy.




                                          35
CONCLUSION

      The Court hopefully has clarified the rationale for its decision to grant Mr.

Curry‘s motion to suppress. As often is the case, in hindsight, the Court believes

that it could have explained its decision more clearly in its initial opinion. The

Court thanks the United States for the opportunity to set forth the reasons for its

decision in greater detail here.

      DONE and ORDERED this May 31, 2019.


                                   _________________________________
                                   MADELINE HUGHES HAIKALA
                                   UNITED STATES DISTRICT JUDGE




                                        36
